Citation Nr: 0740746	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for head injury 
residuals. 

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a thoracolumbar 
spine disorder. 

4.  Entitlement to service connection for a right knee 
disorder.

5.  Entitlement to service connection for a left knee 
disorder.

6.  Entitlement to service connection for a right hip 
disorder.

7.  Entitlement to service connection for a left hip 
disorder.




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had unverified active duty from October 1990 to 
July 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran failed to report for a hearing at the RO which 
was scheduled to be conducted in February 2006.  To the 
Board's knowledge, the veteran has offered no explanation as 
to why he was unable to appear and he has since made no 
request for another hearing.  Accordingly, the Board will 
proceed to a decision on this appeal as if the hearing 
request had been withdrawn.  


FINDINGS OF FACT

1.  The veteran does not have any current head injury 
residuals that are etiologically related to service. 

2.  The veteran does not have a current cervical spine 
disorder that is etiologically related to service. 

3.  The veteran does not have a current thoracolumbar spine 
disorder that is etiologically related to service. 

4.  The veteran does not have a current right knee disorder 
that is etiologically related to service. 

5.  The veteran does not have a current left knee disorder 
that is etiologically related to service. 

6.  The veteran does not have a current right hip disorder 
that is etiologically related to service. 

7.  The veteran does not have a current left hip disorder 
that is etiologically related to service. 


CONCLUSIONS OF LAW

1.  Head injury residuals were not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A cervical spine disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

3.  A thoracolumbar spine disorder was not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

4.  A right knee was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

5.  A left knee was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

6.  A right hip disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

7.  A left hip disorder was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
head and neck injury, a thoracolumbar spine disorder, 
bilateral knee disorders, and bilateral hip disorders.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in July 2004, prior to its initial adjudication of the 
claim.  Although the July 2004 letter did not specifically 
request the veteran to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and request him to submit such evidence or provide 
VA with the information and any authorization necessary for 
VA to obtain the evidence on the his behalf.  Therefore, the 
Board believes that the veteran was on notice of the fact 
that he should submit any pertinent evidence in his 
possession. 

Although notice of the type of evidence necessary to 
establish disability ratings and effective dates was not 
provided until April 2007, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the claimed knee, 
hip, back, neck, and head injury residuals.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

Efforts were made by the RO to obtain the veteran's service 
treatment records, and certification of their unavailability 
was received by the National Personnel Records Center.  The 
veteran was specifically notified of the absence of service 
records in September 2004, and was notified that he could 
submit copies of service records in his possession, or buddy 
statements, in support of his claim.  The veteran stated in 
his notice of disagreement that he would be submitting buddy 
statements in the future.  The veteran was reminded by letter 
dated in February 2007 that he should submit any buddy 
statements he has pertaining to the claims.  He replied in 
April 2007 that he had no additional evidence to submit.

In light of the absence of service treatment records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  As will be 
explained in more detail below, the Board finds that the 
absence of the veteran's service treatment records is not 
outcome determinative.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and pertinent VA medical records 
have been obtained.  The veteran has reported that his only 
medical treatment has been provided by VA.  He was 
specifically notified in February 2007 that he should submit 
any treatment records for the claimed disabilities from the 
time of his service discharge to present.  He replied in 
April 2007 that he had no additional evidence to submit.

The Board notes that the record does not contain a medical 
nexus opinion with respect to any of the claims.  However, as 
will be discussed in more detail below, the Board finds that 
the purported diagnoses of record are without probative 
value, as they are based on the veteran's report of a post-
service history of ongoing complaint and treatment, which is 
not reflected in the medical record.  

The VCAA and its implementing laws and regulations provide, 
generally, that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).

Even conceding the veteran's assertions as to being injured 
in service, in the absence of persuasive evidence of any 
current diagnosis that may be related to the in-service 
injury, a remand for a medical opinion is not necessary.

In sum, the Board is satisfied that the RO properly processed 
these claims following the provision of the required notice 
and that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, the veteran's service treatment records 
are not available.  However, for purposes of this discussion, 
the Board concedes that the veteran's account of suffering a 
hard parachute landing in service is accurate.  The Board 
notes that the veteran has stated that he was not treated 
immediately following the landing, but complained of neck 
pain to a medic a few days later.  The medic reportedly told 
the veteran that the pain would go away.  Based on the 
veteran's statements, it does not appear that the service 
treatment records would be expected to provide a current 
diagnosis with respect to any of the claims.  

The post service medical evidence does not show any record of 
treatment for, or diagnosis of, a disability of the head, 
back, knees, or hips.  Those records do show that the veteran 
was treated for complaints of neck pain beginning in December 
2003, just two months prior to filing his service-connection 
claim.  However, the diagnosis provided at the time was 
simply neck pain, with no specific disability identified.  

On VA spine examination in July 2004, the veteran reported 
complaints of pain in the back, neck, and hips, and was 
diagnosed with mechanical back, hip and cervical spine pain, 
in essence, a recitation of his statements.  Pain is a 
symptom and is not itself a diagnosis.  Symptoms alone, 
without a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  

The Board acknowledges that a July 2004 VA neurological 
examiner did provide nominal diagnoses of post-traumatic 
occipital neuralgia, post-traumatic tension headaches, 
chronic cervical strain, chronic mid dorsal strain, chronic 
lumbosacral strain, mild short-term memory loss, and benign 
positional vertigo.  However, these purported diagnoses are 
afforded no probative weight by the Board.  In so finding, 
the Board notes that the diagnoses were explicitly based not 
only on the veteran's account of an injury in service, which 
is conceded for purposes of argument, but also on his account 
of "complaining of headaches, neck pain, middle back, lower 
back pain, dizziness, and also decreased short-term memory 
problems off and on since then."  The Board believes that the 
use of the word "complaining" implies seeking medical 
treatment.  As discussed above, the veteran has reported that 
all of his medical treatment has been provided by VA.  He 
also stated in April 2007 that he had no additional evidence 
to submit.  Based on a review of the VA records, it does not 
appear that the veteran sought treatment for knee, hip, or 
back complaints, or for head injury residual, at any time 
prior to filing his claim in 2004.  His first record of 
treatment for neck complaints was in December 2003, just two 
months prior to filing his claim.  Thus, the record does not 
reflect any complaint or treatment for more than six years 
after discharge.  

In essence, the veteran reported a significantly different 
history of post-service medical treatment to the VA examiner 
than is supported by the medical record.  The Board finds the 
medical records, or lack thereof, to be more probative than 
statements made in the context of a claim for monetary 
benefits from the government.  In other words, the Board 
finds that the veteran's statements to the July 2004 VA 
neurological examiner are not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [self interest may 
affect the credibility of testimony]; cf. Pond v. West, 12 
Vet. App. 341, 346 (1999).  The diagnoses rendered by the 
July 2004 examiner, based as they are upon an incorrect 
account of the facts, are given no probative weight.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  

The Board therefore finds that in the absence of probative 
evidence of any current head injury residuals, or any 
disability of cervical spine, thoracolumbar spine, or 
bilateral hips or knees, service connection for the claimed 
disabilities is not in order.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  


ORDER

Entitlement to service connection for head injury residuals 
is denied. 

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a thoracolumbar spine 
disorder is denied. 

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a left hip disorder is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


